UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2217


PREMIUM OF AMERICA LLC,

                Plaintiff – Appellant,

          v.

SAVE POA, LLC; DAVID HARTCORN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-00580-WDQ)


Submitted:   March 21, 2013                 Decided:   April 3, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles O. Monk, II, Kimberly A. Manuelides, Jennifer A. DeRose,
SAUL EWING LLP, Baltimore, Maryland, for Appellant. Jennifer C.
Adams, J. ADAMS ATTORNEYS, LLC, Annapolis, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Premium of America LLC appeals the district court’s

order granting the Appellees’ Fed. R. Civ. P. 12(b)(6) motion to

dismiss the complaint.         We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.           Premium of America LLC v. POA, No.

1:12-cv-00580-WDQ (D. Md. Sept. 27, 2012).                   We dispense with

oral   argument   because      the    facts   and   legal     contentions    are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2